            Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

GURUMD, LLC                                   §
                                              §       CIVIL ACTION NO. 6:21-cv-643
                                              §
v.                                            §
                                              §
SUPERIOR HEALTHPLAN, INC.                     §


                           PLAINTIFF’S ORIGINAL COMPLAINT
                                  AND JURY DEMAND




TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW PLAINTIFF GURUMD, LLC (“Plaintiff” or “GuruMD”) complaining of

Defendant Superior HealthPlan, Inc. (“Defendant” or “Superior”) and files this Plaintiff’s Original

Complaint (“Complaint”) and in support thereof, and in support thereof would respectfully show

the Court as follows:

                                             PARTIES


       1.        GuruMD, LLC is a Texas limited liability company with its principal place of

business in Austin, Texas.


       2.        Superior HealthPlan, Inc. is a corporation with its principal place of business in

Austin, Texas.




                                            Page 1 of 14
             Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 2 of 14




                                 JURISDICTION AND VENUE


       3.      Jurisdiction is proper in this district pursuant to 28 U.S.C. § 1331 because GuruMD

asserts a cause of action under federal law pursuant to the Defend Trade Secrets Act (“DTSA”),

Pub. L. No. 114-153, 130 Stat. 376, which was passed into law on May 11, 2016.


       4.      Venue is proper in this district under 28 U.S.C. § 1391 (b) and (c) based on the

following:


       a. Defendant Superior is a corporation organized under the laws of the State of Texas.


       b. Defendant Superior conducts, engages in, and carries on business within the State of

Texas and in the Western District of Texas; and


       c. The alleged harm and breaches occurred, among other places, in Western District of

Texas and Waco Division.


                                  FACTUAL BACKGROUND


I.     GuruMD’s Specialized Software, Expansion and Development of Risk Assessment
       Processes
       5.      GuruMD, LLC was founded by Dr. Clinton Osborn and Kassey Burney FNP-C in

2017 with the intent to independently develop specialized software and in the healthcare services

space. Although GuruMD is located in Austin, Texas, software services are not bound by

traditional geographic limitations and their intent was to utilize its software nationwide.

       6.      Since its inception, GuruMD has developed an unparalleled and unique software

capable of handling over 100,000 patient encounters per day, expedited billing compatible with

insurance systems and electronic medical records systems. Rather than license the software for



                                            Page 2 of 14
             Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 3 of 14




widespread commercial use, GuruMD has grown organically providing healthcare services to

patients throughout Texas and across the United States.

       7.      GuruMD quickly identified the effectiveness and value it could provide in the risk

adjustment healthcare space through the application of its proprietary software platform and

business processes. At the time, GuruMD was unaware of any other healthcare providers utilizing

this type of software or business process to close gaps in care.

       8.      Accordingly, GuruMD developed a tailored program including the utilization of its

specialized software designed to keep managed care organizations competitive in the marketplace

while delivering appropriate healthcare to its patients. GuruMD’s model and processes were

unique, proprietary, and confidential.

II.    GuruMD’s Relationship with Superior and Effectiveness of the Proprietary Model

       9.      In the Fall of 2019 GuruMD was assigned a limited patient pilot assignment to

provide risk assessments for patients under a Superior Health Plan. The initial pilot was a great

success, resulting in unparalleled effectiveness of gap closures by industry standards.

       10.     According to information provided by Superior, this gap closure rate was

significantly higher than its other vendors.

       11.     Without question, the use of its proprietary software platform and proprietary

business processes which are designed by GuruMD, was more efficient and effective than any

traditional healthcare model in the risk adjustment niche.

       12.     Each completed risk adjustment (often referred to as “gap closure”) resulted in

significantly increased revenue for Superior. Upon information and belief, the initial pilot program

resulted in significant revenue for Superior.




                                               Page 3 of 14
             Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 4 of 14




       13.     After the pilot’s success, to further incorporate GuruMD’s proprietary model,

Superior expedited the vendor process for GuruMD. Upon becoming a Vendor, GuruMD entered

into two much larger agreements with Superior via expanded patient assignments. The total

increase in 2020 being approximately 200 times larger than the pilot project in 2019. GuruMD

immediately commenced its risk adjustment campaign and began treating Superior members over

the remainder of 2020.

       14.     Through the use of its highly effective software platform in tandem with its

proprietary processes, GuruMD’s expanded contracts were a great success. According to Superior,

GuruMD’s services once again had an unparalleled success rate of gap closures.

       15.     Due to the unparalleled success in GuruMD’s gap closures, upon information and

belief it is estimated to have generated tens of millions of additional revenue/savings for Superior

in fiscal year 2020. Based on the success of its program, GuruMD sought an expanded and

recurring contract with Superior.

       16.     An additional/expanded contract was expected no later than February of 2021. The

negotiations were stalled however due to what Superior claimed to be a necessary audit.

       17.     Superior performed an extensive audit of an unusually high percentage of GuruMD

patients under the guise that they suspected fraud. GuruMD fully cooperated with the audit

requests of Superior. According to Superior representatives, there were no fraudulent findings

from the audit and GuruMD appeared clear to enter negotiations for an expanded role.

       18.     GuruMD was under the impression that a completed audit would result in a

negotiated contract. Nevertheless, Superior refused to negotiate and instead began prying into

further details regarding its business processes which have led to GuruMD’s effectiveness.




                                            Page 4 of 14
             Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 5 of 14




       19.     GuruMD has been working tirelessly and using its best efforts to effectuate a

mutually beneficial incentive-based contract with Superior. Unfortunately, following Superior’s

dilatory approach, repeated delays, attempts to stall, and failure to make meaningful progress

towards a deal between GuruMD and Superior, it has become abundantly clear that Superior is not

operating in good faith and has no intention of entering a deal with GuruMD.

       20.     GuruMD also has reason to believe that Superior has stolen all or portions of its

confidential and proprietary information, business model and processes for its own financial gain.

III.   The Parties Signed a Confidentiality and Non-Disclosure Agreement before the Initial
       Pilot Program.

       21.     Because GuruMD values its confidential business model and specialized software

platform and because GuruMD provided Superior with access to such information, GuruMD and

Superior entered into an “Confidentiality and Non-Disclosure Agreement” to protect GuruMD’s

trade secret and confidential information and legitimate business interests.

       22.     On September 27, 2019, Superior agreed to and signed the “Confidentiality and

Non-Disclosure Agreement” (the “NDA”). The NDA contains, among other things, reasonable

confidentiality, and non-disclosure provisions.

       23. The confidentiality and non-disclosure agreement provides in pertinent part:

       Sharing of Information. Each Party agrees as a condition to obtaining certain confidential,
       special and unique Information, as defined below, that they will use the Information
       obtained from the other Party solely for purposes consistent with the Relationship. The
       Parties further agree (i) that they will hold the Information provided to them in confidence;
       and (ii) that they will not disclose the Information provided to them to any other person,
       except accountants, agents, attorneys, officers, directors, members, managers and
       employees of the Parties who need to know the disclosed Information for reasons consistent
       with the Relationship between the Parties.

       24.     Confidential Information is defined in part as follows:

       “Information” Defined. For purposes of this Agreement, the term “Information” shall
       mean and include all information disclosed by either Party or their representatives to the

                                            Page 5 of 14
             Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 6 of 14




       other or to which either Party has gained access to in the course of their relationship,
       including, without limitation, information relating to the services, patients, suppliers,
       financial condition, operations, management and marketing strategics of either Party…


       25.       The agreement further compelled compliance by agents and provides:

       Compliance by Agents. The Parties recognize that each of them is responsible for the
       compliance by its respective accountants, consultants, agents, attorneys, officers, directors,
       members, managers and employees, and those of all of its affiliated entities, successors and
       assigns, with the terms of this Agreement.

       26.       The mutual obligations and covenants of the NDA remains in effect and is to expire

three (3) years from the date that the relationship between the parties ceases.

IV.    Superior’s Theft of GuruMD’s Proprietary and Confidential Business Information

       27.       GuruMD first became suspicious of a potential theft of its confidential information

in the Summer of 2020 when it discovered that a large number of its assigned patient pool had

already been contacted by a third-party vendor holding itself out to be GuruMD.

       28.       Further inquiry into these previous encounters not only revealed that the imposter

company held themselves out to be GuruMD but that they also implemented the exact techniques

designed and customized by GuruMD. GuruMD has never disclosed this information to a third

party other than Superior under the protections via the NDA.

       29.       When confronted with the concerns of the imposter vender and the idea that

GuruMD’s confidential information had been stolen, Superior denied any wrongdoing and instead

claimed there was simply an overlap between vendor assignments.

       30.       Despite its suspicions, GuruMD relied upon Superior’s representations that the

NDA had not been breached and continued its services on behalf of Superior HealthPlan members

with the end goal of obtaining an expanded assignment of patients with a recurring annual contract

with Superior.



                                             Page 6 of 14
             Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 7 of 14




       31.     Nevertheless, GuruMD’s unparalleled gap closure success rate was wrongfully

disclosed by Superior to its vendor U.S. Medical Management (hereinafter “USMM”)—a

competing “brick and mortar” home healthcare provider in the risk assessment industry.

       31.     Upon information and belief, Superior is a wholly owned subsidiary of Centene

Corporation (hereinafter “Centene”) which holds itself out to be the largest Medicaid managed

care organization in the United States. USMM is also believed to be a subsidiary of Centene

Corporation.

       32.     Without question, Centene Corporation’s financial interests are misaligned with

that of GuruMD and a motivation existed for its wholly owned subsidiary vendors to obtain gap

closure rates consistent with those obtained through the innovative services provided by GuruMD.

       33.     The improper disclosure of GuruMD’s successful utilization of its specialized

software and unique approach to risk adjustments by Superior to its vendor created a frenzy within

the USMM organization.

       34.     Upon information and belief, Centene representatives were permitted access to the

GuruMD information exchanged with Superior and began a campaign to copy or duplicate the

GuruMD processes for its own use and for distribution to other vendors.

       35.     Superior’s ill intent became even more apparent when it refused to negotiate a

contract without answers to arbitrary and probing questions about their proprietary business model.



                                            COUNT I

                                       Breach of Contract

       38.     Plaintiff incorporates the allegations of Paragraphs 1 through 35 as if set out herein

verbatim.



                                            Page 7 of 14
             Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 8 of 14




       39.     The NDA executed by GuruMD and Superior is a valid and enforceable contract

supported by valid consideration.

       40.     Among other obligations under the NDA, during the period of the relationship

between the parties and for a period of three years thereafter, Superior was obligated to hold the

confidential information provided to them in confidence.

       41.     These restrictions reasonably protect GuruMD’s legitimate business interests,

competitive advantage, goodwill and innovative ideas, processes and techniques.

       42.     GuruMD provided Superior with highly sensitive, confidential and proprietary

information for the purposes consistent with the business relationship and GuruMD fully

performed its contractual obligations with Superior under a provider agreement with unparalleled

integrity and success.

       43.     Superior violated the NDA by engaging in the exact action from which they agreed

to refrain, namely, the disclosure of its confidential and proprietary business ideas, innovations,

engagement programs, software processes and integration processes to third parties including but

not limited to its competitors.

       44.     Superior has further violated the NDA by disclosing its business relationship and

GuruMD’s specific effectiveness to competitors in the industry.

       45.     GuruMD has suffered and will continue to suffer damages and irreparable harm as

a result of Superior’s breach of contract, including loss of its business and contractual

relationships, diminished value of its confidential information, loss of income, harm to its goodwill

and reputation, and harm to its business.




                                            Page 8 of 14
             Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 9 of 14




                                            COUNT II

                               Misappropriation of Trade Secrets

       46.     Plaintiff incorporates the allegations of Paragraphs 1 through 45 as if set out herein

verbatim.

       47.     The Texas Uniform Trade Secrets Act. Tex. Civ. Prac. & Rem. Code Ann. §

134A.001, et seq. (“TUTSA”), forbids the misappropriation of trade secrets. Under the TUTSA,

a trade secret mean “information including, but not limited to, a formula pattern, compilation,

program, device, method, technique, product, system, or process, design, prototype, procedure, or

code that: (a) derives independent economic value, actual or potential, from not being generally

known to, and not being ascertainable by proper means by , other persons who can obtain economic

value from its disclosure or use, and (b) is subject of efforts that are reasonable under the

circumstances to maintain its secrecy.” Tex. Civ. Prac. & Rem. Code Ann. § 134A.002(6).

       48.     Under the TUTSA, misappropriation means “(A) acquisition of a trade secret of

another by a person who knows or has reason to know that the trade secret was acquired by

improper mean; or (B) disclosure or use of a trade secret of another without express or implied

consent by a person who: (i) used improper means to acquire knowledge of the trade secret; or (ii)

at the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret

was: (a) derived from or through a person who had utilized improper means to acquire it; (b)

acquired by mistake or under circumstances giving rise to a duty to maintain its secrecy or limit

its use; or (c) derived form or through a person who owed a duty to the person seeking relief to

maintain its secrecy or limit its use; or (iii) before a material change of his position, knew or had

reason to know that it was a trade secret and that knowledge of it had been acquired by accident

or mistake.” Tex. Civ. Prac. & Rem. Code Ann. § 134A.002(3).



                                            Page 9 of 14
             Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 10 of 14




       49.     Certain confidential and proprietary information of GuruMD constitutes trade

secrets under the TUTSA, including, but not limited to, its implementation of specialized software

in the healthcare risk assessment space, employee training materials, specialized software

processes for patient data gathering and implementation, billing processes, engagement processes,

medical records collections processes, and software integration processes for effective treatment

and risk adjustment reporting.

       50.     GuruMD derives economic benefit from the fact that its trade secrets, including

those listed herein above are not generally known to individuals or entities outside of GuruMD.

       51.     GuruMD takes reasonable measures to protect its trade secrets. These measures

include password-protected databases, confidentiality and non-disclosure agreements, and

limitations on dissemination of information on a need-to-know basis.

       52.     Superior knew it had a duty to maintain the secrecy of GuruMD’s trade secrets due,

in part, to its acknowledgement of such under the NDA.

       53.     Superior is under a duty not to disclose or utilize misappropriated trade secrets for

the purpose of gaining a competitive advantage in the marketplace.

       54.     Defendant Superior has improperly acquired, disclosed, and utilized GuruMD’s

trade secrets without consent of any kind for its own financial gain and or for the financial gain of

its parent company Centene Corporation, its other vendors USMM and others.

       55.     Defendant Superior’s actions constitute misappropriation in violation of the

TUTSA, and also constitute willful misappropriation.

       56.     GuruMD has suffered damages and irreparable harm as a result of Superior’s

breach of the TUTSA, including loss of income, loss of customers and employees, harm to its

goodwill and reputation, and unfair reduction in its competitive advantage.



                                           Page 10 of 14
              Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 11 of 14




        57.     GuruMD is entitled to actual damages Superior and attorney’s fees.

                                           COUNT III

                   Violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836

        58.     GuruMD repeats and re-alleges the allegations contained in Paragraphs 1-57 above,

as if fully set forth herein.

        59.     GuruMD operates its business in interstate commerce across the United States. The

trade secrets misappropriated by Superior are related to, and intended for use in, interstate

commerce.

        60.     As set forth above, Superior improperly disclosed and/or used GuruMD’s trade

secrets, thereby misappropriating GuruMD’s trade secrets pursuant to 18 U.S.C. § 1839. This

includes, but is not limited to, GuruMD’s implementation of specialized software in the healthcare

risk assessment space, employee training materials, specialized software processes for patient data

gathering and implementation, billing processes, engagement processes, medical records

collections processes, and software integration processes for effective treatment and risk

assessment reporting.

        61.     Superior disclosed or used GuruMD’s trade secrets without GuruMD’s consent,

and Superior knew or had reason to know that the information was derived from or through a

person who had used improper means to acquire the trade secret – through misrepresentation

and/or breach of duty to maintain secrecy – and/or under circumstances giving rise to a duty to

maintain the secrecy of the trade secret (i.e., having signed an NDA).

        62.     The aforementioned information qualifies as “trade secrets” under the DTSA, as

defined in 18 U.S.C. § 1839.




                                           Page 11 of 14
             Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 12 of 14




       63.     Furthermore, GuruMD has taken reasonable measures to keep such information

secret by, among other things, requiring an executed confidentiality agreement prior to accessing

the information.

       64.     The trade secrets misappropriated by Superior include highly confidential and

proprietary business information which required substantial resources, time and investment by

GuruMD to create and/or develop and derive independent economic value from not being

generally known to, or readily ascertainably by, those who can obtain economic value from use of

this information, such as GuruMD’s competitors.

       65.     Superior’s misappropriation of GuruMD’s trade secrets has caused GuruMD to

suffer harm, including but not limited to the loss of further business opportunities.

       66.     Superior’s actions constitute willful and malicious misappropriation of GuruMD’s

trade secrets pursuant to the DTSA. GuruMD therefore is entitled to exemplary damages under 18

U.S.C. §1836(b)(3)(D) in an amount up to two times the damages awarded under 18 U.S.C.

§1836(b)(3)(B).

       67.     GuruMD is entitled to full compensatory and consequential damages, including

damages pursuant to 18 U.S.C. §1836(b)(3)(B) for actual loss and any unjust enrichment caused

by the misappropriation, as well as attorneys’ fees, costs, and expenses, and such other relief as

the Court deems just and proper.

       68.     Accordingly, GuruMD demands judgment against Superior for compensatory and

exemplary damages, prejudgment interest, an award of GuruMD’s reasonable attorneys’ fees and

costs pursuant to 18 U.S.C. § 1836(b)(3), and such other relief as the Court deems just and proper.

                                             PRAYER




                                           Page 12 of 14
              Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 13 of 14




          WHEREFORE, GuruMD respectfully demands that judgment be made and entered in its

favor against Superior as follows:

          a. Require Superior to make restitution to GuruMD, and award GuruMD judgment against

Superior in an amount to be determined at trial but now believed to be millions of dollars, plus all

interest and costs as allowed by law, for Superior’s unjust enrichment at GuruMD’s expense;

          b. Require Superior to account to GuruMD for all revenues and profits derived from their

misappropriation of GuruMD’s trade secrets;

          c. Award GuruMD actual, liquidated, and/or compensatory damages in an amount to be

determined at trial but now believed to be millions of dollars against Superior misappropriation of

GuruMD’s trade secrets and confidential information;

          d. Award GuruMD exemplary and/or punitive damages;

          e. Enter a permanent injunction enjoining Superior from further violating the NDA and

from misappropriating GuruMD’s trade secrets;

          f. Award GuruMD prejudgment interest against Superior for the claims asserted against it

herein;

          g. Award GuruMD all costs and attorneys’ fees it incurs in the prosecution of this lawsuit;

and

          h. Award GuruMD such other and further relief as this Court deems just and proper.

                                    JURY TRIAL DEMANDED

          GuruMD hereby demands a jury trial.




                                             Page 13 of 14
           Case 6:21-cv-00643 Document 1 Filed 06/21/21 Page 14 of 14




Dated: June 21, 2021                         Respectfully submitted,

                                             WINSTON & STRAWN LLP



                                             By:    /s/ Rex A. Mann
                                                    Rex A. Mann
                                                    TX Bar No. 24075509
                                                    rmann@winston.com
                                                    John T. Sullivan
                                                    TX Bar No. 24098485
                                                    jsullivan@winston.com
                                                    2121 North Pearl Street, Suite 900
                                                    Dallas, TX 75201
                                                    (214) 453-6500 – Telephone
                                                    (214) 453-6400 – Facsimile

                                                    FAIRCHILD, PRICE, HALEY &
                                                    SMITH L.L.P.

                                                    W. Wade Flaswoski
                                                    TX Bar No. 24055482
                                                    wflasowski@fairchildlawfirm.com
                                                    Clayton H. Haley
                                                    TX Bar No. 08738460
                                                    chaley@fairchildlawfirm.com
                                                    P.O. Drawer 631668
                                                    Nacogdoches, TX 75963
                                                    (936) 569-2327 (telephone)
                                                    (936) 5697932 (facsimile)

                                          COUNSEL FOR PLAINTIFF GURUMD, LLC




                                   Page 14 of 14
